Citation Nr: 0637467	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by: Maryland Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.  The veteran served in Vietnam from November 
1969 to November 1970.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In April 2006, the appellant testified at a personal hearing 
before the undersigned Acting Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing is associated 
with the claims file. 


FINDINGS OF FACT

1.  The veteran died in December 2001 due to myelodysplastic 
syndrome.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities. 

3.  Myelodysplastic syndrome was first shown many years after 
service discharge and there is no competent and probative 
medical evidence showing that this fatal condition is related 
to service, to include exposure to herbicides.






CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309(e), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in June 
2003.  The RO provided the appellant with a letter notice 
regarding her claim for service connection for the cause of 
the veteran's death in February 2003.  That letter informed 
her that she could provide evidence or location of such and 
requested that she provide any evidence in her possession.  
The notice letter specifically notified the appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send records pertinent to her 
claim, or to provide a properly executed release so that VA 
could request the records for her.  The appellant was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim, 38 U.S.C.A.               § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the appellant's claim, no effective 
date will be assigned and there is no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In addition to the duty to notify, VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are private treatment records, a 
VA examiner's opinion, and a VA independent medical opinion 
(IME) associated with the claims file.  
At the April 2006 hearing, the appellant testified that a 
private physician stated that the veteran's death was due to 
Agent Orange or other chemical exposure in service, and that 
she would submit an additional opinion in this regard.  
Thereafter, the Acting Veterans Law Judge kept the record 
open for ninety days to allow the appellant sufficient time 
to submit a medical opinion; however, neither the appellant 
nor the private physician submitted any additional evidence.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

The appellant claims that service connection for the 
veteran's cause of death is warranted.  Specifically, the 
appellant testified that her husband's death causing 
conditions were caused by Agent Orange exposure in service. 

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Service connection 
for certain diseases, such as leukemia, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2006).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for chronic lymphocytic leukemia 
(CLL).  38 C.F.R. § 3.309(e) (2006).  

However, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the U.S. Court of Appeals for the Federal Circuit found that, 
under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
appellant may establish service connection for 
myelodysplastic syndrome by presenting competent evidence 
suggesting that the disability was caused by in-service Agent 
Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also 38 C.F.R. § 3.102 
(2006).  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The veteran's certificate of death lists the cause of death 
as myelodysplastic syndrome.  

At the time of the veteran's death, service connection was 
not in effect for any conditions.  

Service medical records do not show a complaint, finding, or 
diagnosis of myelodysplastic syndrome in service.  

Private treatment records from December 2000 to November 2001 
show that the veteran was diagnosed with myelodysplastic 
syndrome with refractory anemia and excess blasts, and acute 
myelogenous leukemia in December 2000.  Treatment records 
noted that the veteran was a certified pesticide dispenser 
and that he had exposure to pesticides in the past, including 
Agent Orange in Vietnam.  

A VA examiner reviewed the file on October 30, 2003.  After 
reviewing the claims file, the examiner stated that the 
veteran had a diagnosis of myelodysplastic syndrome with 
refractory anemia.  The examiner found that it was less clear 
that the veteran had the diagnosis of acute myelocytic 
leukemia since there was contradictory information in the 
treatment records.  The examiner stated that it was clear 
that the veteran was never given a diagnosis of chronic 
lymphocytic leukemia.  The examiner opined that it was not at 
least as likely as not that the veteran's diagnosis of 
myelodysplastic syndrome or acute myelocytic leukemia was 
associated with exposure to Agent Orange, as there was no 
known association between these illnesses and Agent Orange 
exposure.  A July 2003 finding from a VA nurse practitioner 
also stated that it was not at least as likely as not that 
the veteran's death was due to chronic lymphocytic leukemia.  

A January 2005 letter from the veteran's private physician 
reflects that he treated the veteran for myelodysplastic 
syndrome and acute myeloid leukemia.  The physician stated 
that it is well-known that although most leukemia is sporadic 
and a subset is caused by exposure to DNA-damaging agent; 
some agents include benzene derivatives and herbicides, such 
as the ones that the veteran may have been exposed to.  
According to the physician, these agents induce leukemia 
through sub-lethal chromosomal damage, leading to 
myelodysplastic syndromes and leukemia, often with abnormal 
cytogenetics identical to the veteran's.

The case was referred to an independent medical examiner for 
review and opinion.  The September 2006 VA independent 
medical examiner (IME) reviewed the claims file.  The 
examiner noted that the 2004 results from a National Academy 
of Sciences found that there is inadequate or insufficient 
evidence to determine an association between exposure to the 
compounds of interests (herbicides) and leukemias other than 
chronic lymphocytic leukemia (CLL).  Additionally, the study 
reported that no animal studies have shown an increased 
incidence of leukemia after exposure to the compounds of 
interest (herbicides).  

The examiner also cited two studies published by Descath et 
al., which examined the potential association between 
myelodysplastic syndrome (MDS) and four occupational 
exposures.  While ionizing radiation, organic solvent, and 
pesticides had statistically significant associations, 
halogenated organics (as found in Agent Orange) did not. 

The examiner opined that the veteran's cause of death was 
highly unlikely due to or related to chronic lymphocytic 
leukemia (CLL).  The examiner stated that the veteran did not 
have CLL, but had myelodysplastic syndrome which may or may 
not have transformed into acute myelogenous leukemia.  The 
examiner reported that neither of these disorders are related 
to CLL.  The examiner also stated that while it could not be 
said without a complete review of all the diagnostic 
materials and reports, the large predominance of available 
information suggested that the veteran had myelodysplastic 
syndrome that had not transformed into acute myeloid leukemia 
(AML).  That is, it was less likely than not that the veteran 
had acute myeloid leukemia.  In any case, the examiner 
reported that acute myeloid leukemia is unrelated to chronic 
lymphocytic leukemia.  Finally, the examiner opined that 
given the lack of any positive data associating herbicides 
with MDS or AML, the lack of positive date providing a 
biological rational for such an association, and the 
existence of one study showing association of pesticides (to 
which the veteran was exposed after service) with MDS, it was 
less likely than not that the veteran's MDS (or AML) was 
caused by exposure to Agent Orange or other in-service 
herbicide exposure. 

In sum, the persuasive medical evidence shows that the 
veteran's cause of death is not related to service.  The 
veteran's cause of death as listed on his death certificate, 
myelodsysplastic syndrome, was not service-connected at the 
time of his death; thus service connection for cause of death 
is not warranted.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  

The Board notes that the appellant asserts that the veteran 
died due to acute myelocytic leukemia and that the medical 
evidence reflects that the veteran was treated for acute 
myelocytic leukemia.  However, a review of the medical 
evidence shows that service connection for cause of death due 
to acute myelocytic leukemia is also not warranted.  First, 
there is not competent medical evidence that the veteran died 
due to this condition.  The private physician only stated 
that he had treated the veteran for acute myelocytic 
leukemia, not that it was a death causing condition.  Though 
the appellant believes that the veteran died of leukemia, she 
has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding a 
diagnosis for the veteran's cause of death.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, as service connection was not established for 
acute myelocytic leukemia at the time of the veteran's death, 
service connection for cause of death based on this diagnosis 
is not warranted.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  

The Board recognizes that service connection for leukemia may 
be also be established on a presumptive basis by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, as there is no 
medical evidence that acute myelocytic leukemia existed prior 
to December 2000, more than four decades after separation, 
and there is no competent medical evidence that the veteran's 
cause of death was leukemia, service connection for on a 
presumptive basis is also not warranted.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Finally, the veteran served in Vietnam from May 1968 to 
January 1970.  Therefore, it is presumed that the veteran was 
exposed to Agent Orange.  See 38 U.S.C.A. 
§ 1116(f), 38 C.F.R. §§ 3.307(a)(6)(iii).  However, neither 
the veteran's cause of death, myelodysplastic syndrome, nor 
acute myelocytic leukemia are statutorily presumptive 
diseases related to Agent Orange exposure.  See 38 C.F.R. 
§ 3.309(e).  There is also no evidence that the veteran had a 
diagnosis of any of the statutorily presumptive diseases 
related to Agent Orange exposure, specifically, chronic 
lymphocytic leukemia.  The VA nurse practitioner and VA 
examiner specifically stated that the veteran never had a 
diagnosis of chronic lymphocytic leukemia.  In this regard, 
the Board finds the opinion of the September 2006 VA IME to 
be most persuasive.  The examiner opined that the veteran's 
cause of death was highly unlikely due to or related to CLL; 
but rather, the veteran had myelodysplastic syndrome, which 
may or may not have transformed into acute myelogenous 
leukemia (AML).  The examiner reported that neither of these 
disorders are related to CLL.  Consequently, service 
connection for cause of death based on presumptive exposure 
is not warranted since the was not diagnosed with any of the 
enumerated disabilities recognized by VA as being 
etiologically related to Agent Orange exposure.

Notwithstanding the foregoing presumptive provisions, service 
connection for a disability claimed as a result of Agent 
Orange exposure may be established by showing that a disorder 
resulting in disability or death was in fact causally linked 
to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 
38 C.F.R. § 3.303, Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  Therefore, any evidence of nexus to any in-service 
injury or disease, to include Agent Orange exposure, may 
provide a basis for granting service connection. 

In the present case, there is no medical evidence of a nexus 
between the veteran's death causing condition, 
myelodysplastic syndrome and his military service, to include 
presumed Agent Orange exposure therein.  There is no medical 
evidence relating the condition to the veteran's service or 
to Agent Orange exposure.  The private physician stated, in 
his January 2005 memorandum opinion, that the veteran may 
have been exposed to agents which induce leukemia through 
sub-lethal chromosomal damage, leading to myelodysplastic 
syndromes and leukemia, often with abnormal cytogenetics.  
However, the physician never related the veteran's service, 
specifically Agent Orange exposure, to his diagnosis of 
myelodysplastic syndrome.  Additionally, the private 
physician stated that the veteran "may" have been exposed 
to agents.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board notes that 38 C.F.R. 
section 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and the Court has provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  In the 
present claim, the private physician's statements constitute 
speculation and are therefore not probative as to any 
relationship between Agent Orange exposure and 
myelodysplastic syndrome.

In contrast, the opinion of the September 2006 VA IME is 
highly probative as to the existence of a medical nexus 
between the veteran's cause of death and Agent Orange or 
herbicide exposure.  The examiner opined that given the lack 
of any positive data associating herbicides with MDS or AML, 
the lack of positive date providing a biological rational for 
such an association, and the existence of one study showing 
association of pesticides (to which the veteran was exposed 
after service) with MDS, it is less likely than not that the 
veteran's MDS (or AML) was caused by exposure to Agent Orange 
or other in-service herbicide exposure.  Therefore, given 
this medical opinion that it is less likely that not that the 
myelodysplastic syndrome was caused by Agent Orange or any 
other in-service herbicide exposure, service connection for 
the veteran's cause of death on a direct basis is also not 
warranted.  

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
  
Thus, after a careful review of the record, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


